*542Dissenting Opinion by
Judge Blatt :
I must respectfully dissent.
Our Supreme Court has held that in reviewing willful misconduct cases where an employee is discharged for refusal to comply with an employer directive the employee’s reason for noncompliance must be balanced against the reasonableness of the employer’s request in light of all the circumstances. Frumento v. Unemployment Compensation Board of Review, 466 Pa. 81, 351 A.2d 631 (1976).
In the instant case, of course, the referee concluded that the employer’s request that the claimant submit to a medical examination by its doctors was reasonable because the certificates of the claimant’s doctors were inadequate. And I would agree that the employer would be justified in its request under such circumstances if the evidence clearly indicated that such circumstances actually existed. I am, however, unconvinced that there is sufficient evidence in the record from which the referee could reasonably have concluded that the claimant’s certificates were inadequate.
The employer did not appear at the hearing and the only reference to the inadequacy of the claimant’s medical certficates is that found in a letter written to the claimant by the employer. This letter, of course, was at best hearsay evidence and, although it was not objected to at the hearing, it was uncorroborated. Standing alone, therefore, it was insufficient to support the finding of fact. Walker v. Unemployment Compensation Board of Review, 27 Pa. Commonwealth Ct. 522, 367 A.2d 366 (1976).
It seems to me that there is insufficient evidence of record to support a conclusion that the employer made a reasonable request. I do not believe, therefore, that the claimant’s refusal to comply rises to the level of willful misconduct on her part.